Citation Nr: 1549100	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-07 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial staged rating in excess of 30 percent for coronary artery disease (CAD), status post 3-vessel coronary artery bypass graft, from March 28, 2011, and in excess of 10 percent prior thereto.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2011 and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The January 2011 rating decision granted service connection for CAD, status post 3-vessel coronary artery bypass graft (CABG 3), with an evaluation of 10 percent effective March 10, 2009.  The June 2011 rating decision increased the evaluation to 30 percent effective March 28, 2011; it was specifically noted that the facts and evidence described in the earlier rating decision were incorporated by reference.  A July 2011 notice of disagreement was filed with respect to the evaluation of the service-connected coronary artery disease.  Accordingly, the appeal is with respect to the initial ratings that were assigned to the service-connected disability.

By a filing of October 2014, the Veteran's attorney withdrew his representation.  The Veteran has not appointed another representative.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the period on appeal, the Veteran's CAD was manifested by left ventricular hypertrophy; it was not manifested by chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year; or a workload of 3 METs or less or greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent or 30 to 50 percent.


CONCLUSIONS OF LAW

The criteria for an initial disability rating of 30 percent, and no higher, for service-connected CAD prior to March 28, 2011 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

The criteria for an initial disability rating in excess of 30 percent for service-connected CAD from March 28, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Although the Veteran did not file a claim for entitlement to service connection for coronary artery disease, the RO granted the Veteran service connection for coronary artery disease, status post CABG 3 vessels, by a rating decision of January 2011.  The record reflects that the Veteran was given VCAA notice by letters of May 2009 (with respect to his claims for entitlement to service connection for PTSD, bilateral hearing loss, and tinnitus and claim for an increased rating for left brachial flexors injury) and of April 2013 (with respect to the Veteran's claim for an increased rating for PTSD).  The Board finds that the Veteran has not been prejudiced by the failure to receive VCAA notice specifically addressing a CAD disability.  The Veteran's claim was readjudicated in the February 2014 statement of the case and the March 2015 supplemental statement of the case.  The RO provided the Veteran with the required SOC, which provided information as to the criteria for a higher rating and discussed the reasons and bases for not assigning a higher initial rating than 30 percent. Based on the notices that were provided by the RO, a reasonable person would be expected to understand what was required to substantiate the appeal for a higher rating.  Moreover, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

In addition, when, as here, VA has granted service connection and assigned an initial disability rating and effective date, the service connection claim has been proven, thereby making unnecessary the provision of additional notice.  See Dingess/Hartman v. Nicolson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a benefits claim, unless there is no reasonable possibility that such assistance would help substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In connection with the current appeal, the record includes statements of the Veteran, service treatment records, and VA treatment records.

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The Veteran underwent a VA medical examination for CAD in May 2011.  The report states that the Veteran's claims file was not made available for review.  The Board does not find that such makes the examination inadequate, as the purpose of the examination was to report the clinical findings pertaining to the service-connected disability, which was accomplished by the examiner.  The Veteran underwent a VA medical examination for ischemic heart disease in April 2014.  The report indicates that the Veteran's claims file was reviewed.  As sufficient information was provided to allow the Board to render an informed determination in accordance with the applicable criteria, the examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Entitlement to an initial staged rating in excess of 30 percent for (CAD), status post 3-vessel coronary artery bypass graft, from March 28, 2011, and in excess of 10 percent prior thereto

Legal criteria

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The assignment of a particular diagnostic code depends on the facts of the case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based upon such factors as the claimant's medical history, diagnosis, and symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In determining the level of a disability for any initial increased rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After the evidence is assembled, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A claimant may experience separate and distinct manifestations of the same injury that would permit rating under several diagnostic codes.  If ratings are to be assigned under various diagnostic codes, none of the symptomatology of any one condition should duplicate, or overlap, the symptomatology of another condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this way, so-called "pyramiding" is avoided.  See 38 C.F.R. § 4.14 (2015).

The Veteran's service-connected CAD is currently assigned a 30 percent disability rating under Diagnostic Code 7005 (Arteriosclerotic heart disease (Coronary artery disease)).  A 10 percent disability rating was assigned for the period March 10, 2009 to March 28, 2011.  See January 2011 rating decision.  A June 2011 rating decision assigned a higher, 30 percent rating, effective March 28, 2011, based on an echocardiogram which showed evidence of mild concentric left ventricular hypertrophy.

Under Diagnostic Code 7005, a 30 percent disability rating is assigned for documented coronary artery disease resulting in a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent disability rating is assigned for documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability rating is assigned for documented coronary artery disease resulting in chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  See 38 C.F.R. § 4.104, Note (2) (2015).

Analysis

Although the RO appears to only have considered whether a rating in excess of 30 percent is warranted in the SOC and SSOC, no prejudice results to the Veteran as the Board herein grants a rating of 30 percent prior to March 28, 2011.  The Board will then consider whether a rating in excess of 30 percent is warranted based on VA medical records and examinations dating from 2008, which the RO has also considered in the SOC and SSOC.

The Veteran had "three vessel bypass surgery" in July 2008.  See August 2008 VA treatment record.  In August 2008, it was noted that the Veteran had had "no chest pain since surgery, no further need for post op pain; no resp distress."  He was taking simvastatin and aspirin daily.  

The Veteran underwent a VA medical examination for coronary artery disease in May 2011.  The examiner noted that the Veteran exercised, completed "10 METS of work routinely" and walked on a treadmill three to five times per week for 30 minutes, often on an elevated plane.  See report of May 2011 examination report.  That exercise did not cause shortness of breath or chest pain.  Id.

The examiner also noted that the Veteran's March 2011 echocardiogram showed "mild concentric left ventricular hypertrophy with normal left ventricular function."  There was no obvious evidence of valvular disease, and the Veteran was in "no distress."  The report also documented that "cardiac tones revealed 1st and 2nd heart sounds without murmurs, rubs, thrills or gallops" and that "the apex is not displaced to the left."  The diagnosis was "coronary artery disease status post multivessel bypass grafting July 2008 without impairment of left ventricular function and able to perform a 10 MET workload."  Id.

The report further stated: "[The Veteran] is not known to have cardiomyopathy and he can regularly exercise and produce a 10 MET workload.  His ejection fraction is normal or over 50%.  He does not have restrictions on limitations or activity and is back to work.  Activities of daily life have not been adversely affected as a result."  Id.

A VA treatment record of April 2011 documents the following:  "No CP/SOB/PND/orthopnea since the CABG.  Pt. lives an active life with walking on the treadmill every other day and brings up his heart rate to 130s.  Never had chest pains while on the tread mill."  Echo 3/2011:  1. Impaired relaxation pattern of LV diastolic filling.  2. Mild concentric left ventricular hypertrophy. 2. Normal left ventricular function."  EKG: Sinus, Q waves in 2, 3, avf, rate of 51 bpm.". . . "No current complaints."  See VA treatment record of April 2011.

A VA treatment record of July 2012 notes, "CV: S1/S2 regular without murmur.  Peripheral pulses 2+/4."

In April 2013, the Veteran sought treatment for an "initial problem with his equilibrium which lasted until @1500."  See VA treatment record of April 2013.  The VA treatment record noted, "Pt. stated that he no longer has that issue."  Id.

The Veteran underwent a further VA medical examination for ischemic heart disease in April 2014.  The report noted that the Veteran does not have congestive heart failure.  "Interview-based METs testing" was performed.  The Veteran denied experiencing symptoms of dyspnea, fatigue, angina, dizziness, or syncope with any physical activity.   See VA disability benefits questionnaire of April 2014.

There was no evidence of cardiac hypertrophy or dilatation.  Id.  The Veteran did not report any current symptoms, had a "normal examination" and did not have a functional impairment at that time.  Id.  The examiner concluded that the Veteran "is not functionally impaired as it relates to the diagnosis(es) in this DBQ and can perform physical and sedentary employment."  Id.

Upon review of the record, the Board concludes that the Veteran is entitled to a 30 percent rating for his disability prior to March 28, 2011.  Although the Veteran did not undergo echocardiogram testing, which showed evidence of cardiac hypertrophy, until March 28, 2011, there is no basis for the Board to find that the Veteran's "mild concentric left ventricular hypertrophy" did not exist from the effective date of service connection.  

However, throughout the period on appeal, an initial disability rating in excess of the 30 percent currently assigned is not warranted for the Veteran's service-connected CAD.  As noted above, the next highest disability rating of 60 percent under Diagnostic Code 7005 is assigned with documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The Veteran does not have congestive heart failure, and the evidence of record does not reflect findings of more than one episode of acute congestive heart failure in a year at any time throughout the period on appeal.  Chronic congestive heart failure is also not shown.  The evidence throughout the period on appeal does not reflect findings of a workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope.  Nor does the evidence show left ventricular dysfunction with an ejection fraction of 30 to 50 percent.   Therefore, throughout the period on appeal, the criteria for the next higher disability rating (60 percent) under Diagnostic Code 7005 have not been met.  The next higher disability rating (100 percent) under Diagnostic Code 7005 requires chronic congestive heart failure, worse METs testing, or worse ejection fraction results, which have also not been shown by the evidence of record.

As scars were noted by the VA examiners, the Board has considered whether the scar codes are applicable.  The potentially applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended in October 2008.  The October 2008 revisions apply to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran did not file a claim for entitlement to service connection for coronary artery disease.  The RO nonetheless granted the Veteran service connection for the disability by a rating decision of January 2011.  Therefore, the applicability of the rating criteria for skin disorders under 38 C.F.R. § 4.118, effective October 2008, will be applied.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating of scars is warranted for scars not of the head, face, or neck, that are deep and nonlinear and have an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A "deep" scar is one associated with underlying soft tissue damage.  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for scars not of the head, face, or neck that are superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater.  A "superficial" scar is one not associated with underlying soft tissue damage.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating of scars is warranted for scars which are unstable or painful, with a higher rating of 20 percent available for three or four scars that are unstable or painful or a 30 percent rating for five or more scars that are unstable or painful..  An "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 indicates evaluation of any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 

In this case, the Veteran's scars of the anterior chest and left thigh have not been reported to be painful, deep and nonlinear, unstable, or having an area of 39 square cm. (6 square inches).  See VA examination reports of May 2011 and April 2014.   There is no evidence of underlying soft tissue damage.  Moreover, the VA examiner in May 2011 noted that the left medial thigh had a series of 4 scars the longest of which is 5 cm. in length while the other 3 were 2.5 cm.  The surgical scars were well healed with no underlying adherence and had a width of 2 mm.  The mediasternotomy scar was well healed.  Similarly, the VA examiner in April 2014 did not find evidence of leg or chest scars that were at least 39 square cm. and no scar abnormalities were noted.  The scars were described as well-healed and stable.  As the scars are not at least 39 sq. cm., unstable or painful the Board finds that the scar codes are not applicable and do not assist the Veteran in obtaining a higher rating through the assignment of a separate compensable rating for the scar residuals.

The Board has considered whether an extraschedular rating may be appropriate for the Veteran's service-connected disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless exceptional or unusual factors, such as marked interference with employment or frequent periods of hospitalization, make the application of the schedule impractical.  See 38 C.F.R. § 3.321(b)(1) (2015); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In order to determine whether a disability is exceptional or unusual, the level of severity and symptomatology of the claimant's service-connected disability must be compared with the criteria of the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Id.

As to the second element, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.

Third, if the rating schedule is inadequate to evaluate a disability picture that includes factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The symptoms of the Veteran's service-connected CAD are contemplated by the rating schedule, which specifically provides for evaluation based on cardiac hypertrophy and the severity and extent of dyspnea, fatigue, angina, dizziness or syncope.  There is nothing exceptional or unusual about the Veteran's service-connected CAD; the rating criteria reasonably describe his disability level and symptoms.

The Board notes that a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is also serviced connected for: chronic posttraumatic stress disorder with polysubstance dependence; shell fragment wound, left brachial flexors injury; tinnitus; shell fragment wounds of the left thigh; bilateral hearing loss; and scars associated with shell fragment wound, left brachial flexors injury.  The Veteran has not alleged, and the evidence does not show, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

Total disability based on individual unemployability (TDIU) under 38 C.F.R. § 416(a) is an element of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the Veteran has been awarded TDIU with an effective date of August 28, 2012.  See May 2014 rating decision.  The Veteran has not disagreed with that determination.  Accordingly, that matter is not before the Board.

The Board has considered the Veteran's reports of symptoms and finds that they are credible, competent and probative.  He indicated in the 2011 examination that he is able to exercise and complete 10 METS of work routinely and walks on a treadmill 3 to 5 times per week traveling for some 30 minutes, much of which is on an elevated plane and accomplished without shortness of breath or chest pain.  During the 2014 examination, he denied experiencing symptoms of dyspnea, fatigue, angina, dizziness or syncope with physical activity.  While his reports have been considered, they do not support the assignment of an evaluation in excess of 30 percent.  Accordingly, while doubt has been resolved in the Veteran's favor in finding that a rating of 30 percent is warranted prior to March 28, 2011; the preponderance of the evidence is against finding that a rating in excess of 30 percent is warranted for any period of time that is covered by this appeal.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 30 percent disability rating, and no higher, for service-connected coronary artery disease, status post 3-vessel coronary artery bypass graft, prior to March 28, 2011 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for service-connected coronary artery disease, status post 3-vessel coronary artery bypass graft, from March 28, 2011 is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


